Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of December
31, 2013, by and between MEDL Mobile Holdings, Inc., a Nevada corporation (the
“Company”), and the subscriber set forth on the signature pages affixed hereto
(the “Subscriber”).




WHEREAS:




A.

The Company and the Subscriber are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);




B.

 The Company is offering shares of its common stock, $0.001 par value per share
(the “Common Stock” and, the shares of Common Stock offered herein, being
sometimes referred to herein as the “Shares” or “Common Shares”) at a purchase
price of $0.275 per share (as may be adjusted herein after the date of this
Agreement, the “Per Share Purchase Price”).  The Common Shares are collectively
referred to herein as the “Securities.” The issuance and sale of the Common
Shares is referred to herein as the “Offering”;




C.

The offer and sale of the Common Stock is being made directly by the Company to
the Subscriber and the Subscriber agrees to purchase for a purchase price of
$550,000 (the “Purchase Price”) an aggregate 2,000,000 Common Shares.




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:




1.

Closing.  The closing of the purchase and sale of the Shares hereunder (the
“Closing”) shall occur remotely via the exchange of documents and signatures
once the conditions to the Closing set forth in Sections 2 below are satisfied
or mutually waived (or such later date as is mutually agreed to by the Company
and the Subscriber). The date of Closing shall be referred to as the “Closing
Date”.  




2.

Closing Conditions. The Closing hereunder is subject to the following conditions
being met:




i.

the number of Shares purchased by the Subscriber at the Closing is not less than
2,000,000;




ii.

the Subscriber’s representations and warranties being accurate and true in all
material respects as of the Closing Date (unless as of a specific date therein
in which case they shall be accurate and true as of such date);




iii.

the performance in all material respects of all obligations, covenants and
agreements of the Subscriber and the Company that are required to be performed
at or prior to the Closing Date;




iv.

the Company shall have delivered to the Subscriber on or prior to the Closing
Date the signed treasury order sent to the Company’s transfer agent with
instructions to send the original Common Shares certificate to the Subscriber;
and




v.

the Subscriber shall have delivered, or caused to be delivered on or prior to
the Closing Date, $550,000.00 for the 2,000,000 Common Shares being purchased
hereunder to the Company, by wire transfer of immediately available funds.




3.

Issuance of Common Shares.  On the Closing Date and against receipt of the
Purchase Price payable pursuant to Section 2(e), the Company shall instruct its
transfer agent to deliver, or cause to be delivered, to Subscriber, a stock
certificate of the Company certifying that Subscriber is the holder of record of
2,000,000 shares of Common Stock (“Common Shares”).




4.

Subscriber Representations and Warranties. The Subscriber hereby represents and
warrants to and agrees with the Company as of the date hereof and as of the
Closing Date that:





--------------------------------------------------------------------------------




(a)

Organization and Standing of the Subscriber. Subscriber is a corporation,
partnership or other entity duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization and has the requisite corporate power to own its assets and to
carry on its business.




(b)

Authorization and Power. Subscriber has the requisite legal capacity, power and
authority to enter into, and perform under, this Agreement and to perform under
the other Transaction Documents as defined in Section 5(c), and to purchase the
Securities being sold to Subscriber hereunder and thereunder. The execution,
delivery and performance of this Agreement and performance under the other
Transaction Documents by Subscriber and the consummation by Subscriber of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate, partnership or similar action on the part of Subscriber and
no further consent or authorization is required. This Agreement has been duly
authorized, executed and delivered. This Agreement will be, valid and binding
obligation of Subscriber, enforceable against Subscriber in accordance with the
terms thereof.




(c)

No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by
Subscriber of the transactions contemplated hereby and thereby or relating
hereto or thereto do not and will not (i) result in a violation of Subscriber’s
charter documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which Subscriber
is a party, nor (iii) result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
Subscriber or its properties (except for such conflicts, defaults and violations
as would not, individually or in the aggregate, have a material adverse effect
on Subscriber). Subscriber is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or perform under the other Transaction Documents nor to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.




(d)

Information on Company. Subscriber has been furnished with or has had access to
the EDGAR Website of the Commission to the Company’s filings made with the
Commission during the period from the date that is two years preceding the date
hereof through the tenth business day preceding the Closing Date in which
Subscriber purchases Securities hereunder, including but not limited to the Risk
Factor section of the Company’s Current Report on Form 10-K filed with the
Commission on April 1, 2013 (hereinafter referred to collectively as the
“Reports”).  Subscriber are not deemed to have any knowledge of any information
not included in the Reports unless such information is delivered in the manner
described in the next sentence.  In addition, Subscriber may have received in
writing from the Company such other information concerning its operations,
financial condition and other matters as Subscriber has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the “Other Written Information”), and considered all factors
Subscriber deems material in deciding on the advisability of investing in the
Securities. Subscriber was afforded (i) the opportunity to ask such questions as
Subscriber deemed necessary of, and to receive answers from, representatives of
the Company concerning the merits and risks of acquiring the Securities; (ii)
the right of access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable Subscriber to evaluate the Securities; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to acquiring the Securities.




(e)

Information on Subscriber. Subscriber is an “accredited investor,” as such term
is defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Subscriber has the authority and is duly and legally qualified to
purchase and own the Securities. Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
Subscriber has provided the information in the Accredited Investor Questionnaire
attached hereto as Exhibit B (the “Investor Questionnaire”). The information set
forth on the signature pages hereto and the Investor Questionnaire regarding
Subscriber is true and complete in all respects. Except as disclosed in the
Investor Questionnaire, Subscriber has had no position, office or other material
relationship within the past three years with the Company or Persons (as defined
below) known to Subscriber to be affiliates of the Company, and is not a member
of the Financial Industry Regulatory Authority or an “associated person” (as
such term is defined under the FINRA Membership and Registration Rules Section
1011).





2







--------------------------------------------------------------------------------




(f)

Purchase of Securities. On the Closing Date, Subscriber will purchase the
Securities for Subscriber’s own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.




(g)

Compliance with Securities Act; Reliance on Exemptions. Subscriber understands
and agrees that the Securities have not been registered under the 1933 Act or
any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the 1933 Act, and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Subscriber understands and agrees that the
Securities are being offered and sold to Subscriber in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and Subscriber’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth herein in order to determine the availability of such exemptions and the
eligibility of Subscriber to acquire the Securities.




(h)

Communication of Offer. Subscriber is not purchasing the Securities as a result
of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement (“General
Solicitation”).




(i)

Restricted Securities. Subscriber understands that the Securities have not been
registered under the 1933 Act and Subscriber will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
pursuant to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available. Notwithstanding anything to the
contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. Affiliate includes each Subsidiary of the Company.  For the
purposes of this Agreement, a “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.  For purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

(j)

No Governmental Review. Subscriber understands that no United States federal or
state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the Offering.




(k)

Survival. The foregoing representations and warranties shall survive the Closing
Date.




5.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with the Subscriber that as of the date hereof and as of the Closing
Date:





3







--------------------------------------------------------------------------------




(a)

Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association, joint venture, or other entity that
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity. As of the Closing Date, all
of the Company’s Subsidiaries and the Company’s other ownership interests
therein are set forth on Schedule 5(a).  Except as set forth on Schedule 5(a),
the Company represents that it owns all of the equity of the Subsidiaries and
rights to receive equity of the Subsidiaries set forth on Schedule 5(a), free
and clear of all liens, encumbrances and claims, except as set forth on Schedule
5(a).  Except as set forth on Schedule 5(a), no person or entity other than the
Company has the right to receive any equity interest in the Subsidiaries.
 Except as set forth on Schedule 5(a), the Company further represents that
neither the Company nor the Subsidiaries have been known by any other names for
the five (5) years preceding the date of this Agreement.




(b)

Outstanding Stock. All issued and outstanding shares of capital stock and equity
interests in the Company have been duly authorized and validly issued and are
fully paid and non-assessable.




(c)

Authority; Enforceability. This Agreement, the Common Shares and any other
agreements delivered or required to be delivered together with or pursuant to
this Agreement or in connection herewith (collectively “Transaction Documents”)
have been duly authorized, executed and delivered by the Company and are valid
and binding agreements of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.   The Company
has full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.




(d)

Capitalization and Additional Issuances.  The authorized and outstanding capital
stock of the Company on a fully diluted basis and all outstanding rights to
acquire or receive, directly or indirectly, any equity of the Company or any
Subsidiary as of the date of this Agreement and the Closing Date (not including
the Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
granting any right to subscribe for any shares of capital stock or other equity
interest of the Company.  The only officer, director, employee and consultant
stock option or stock incentive plan or similar plan currently in effect or
contemplated by the Company (as the same may be amended only to extend the
expiration of the term of the plan) is described on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no preemptive rights, rights of first
refusal, rights of participation or any similar right to participate in the
transactions contemplated by the Transaction Documents.




(e)

Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
any Subsidiary, or any of its Affiliates, any Principal Market as defined in
Section 9(d), or the Company’s stockholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.  The Transaction Documents
and the Company’s performance of its obligations thereunder have been approved
by the Company’s board of directors in accordance with the Company’s certificate
of incorporation and applicable law.  Any such qualifications and filings will,
in the case of qualifications, be effective upon Closing and will, in the case
of filings, be made within the time prescribed by law.




(f)

No Violation or Conflict.  Assuming the representations and warranties of the
Subscriber in Section 4 are true and correct, neither the issuance nor the sale
of the Securities nor the performance of the Company’s obligations under the
Transaction Documents by the Company, will:





4







--------------------------------------------------------------------------------




i.

violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or




ii.

result in the creation or imposition of any lien, charge or encumbrance upon the
Securities or any of the assets of the Company or any of its Affiliates except
in favor of the Subscriber as described herein; or




iii.

except as set forth on Schedule 5(d), result in the activation of any rights of
first refusal, participation rights, pre-emptive rights, anti-dilution rights or
a reset or repricing of any debt, equity or security instrument of any creditor
or equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or




(iv)

result in the triggering of any piggy-back or other registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.




(g)

The Securities. The Securities upon issuance in accordance with the terms of the
Transaction Documents:




i.

will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws and as provided in the Transaction Documents;




ii.

will be duly and validly issued, fully paid and non-assessable;




iii.

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company;




iv.

will not subject the holders thereof to personal liability by reason of being
such holders; and




v.

assuming the representations and warranties of the Subscriber as set forth in
Section 4 hereof are true and correct, will not result in a violation of Section
5 under the 1933 Act.




(h)

Litigation. There is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates that would affect the execution by the Company or the performance by
the Company of its obligations under the Transaction Documents. Except as
disclosed in the Reports, there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.




(i)

No Undisclosed Events or Circumstances.  Since April 1, 2013, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.





5







--------------------------------------------------------------------------------




(j)

Solvency.   Based on the financial condition of the Company and assuming receipt
in full of all of the proceeds of the sale of the Securities, immediately
following the Closing, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted, including its capital needs
taking into account the particular capital requirements of the business as now
conducted by the Company, and projected capital requirements and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).




(k)

No Market Manipulation. The Company and its Affiliates have not taken directly
or indirectly, any action designed to, or that would reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the sale or resale of the Securities or affect the price at
which the Securities may be issued or resold.




(l)

Information Concerning Company.  As of the date of this Agreement and the
Closing Date, the Reports and Other Written Information contain all material
information relating to the Company and its operations and financial condition
as of their respective dates required to be disclosed therein. Since September
30, 2013, and except as disclosed in the Reports or modified in the Reports and
Other Written Information or in the Disclosure Schedules hereto, other than the
sale of Securities hereunder, there has been no Material Adverse Effect relating
to the Company’s business, financial condition or affairs. Without giving effect
to the sale of any Securities hereunder, the Reports and Other Written
Information including the financial statements included therein do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.  The
financial statements of the Company included in the Reports comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).




(m)

Defaults. The Company is not in violation of its articles of incorporation or
bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge, not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.




(n)

No Integrated Offering.  Neither the Company, nor any of its Affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security of the Company nor solicited any offers to buy any
security of the Company under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the OTCBB as defined in Section 5(v);  no prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder; and neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that would be integrated with
the offer or issuance of the Securities or that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.




(o)

No General Solicitation. Neither the Company, nor any of its Affiliates, nor to
its knowledge, any Person acting on its or their behalf, has engaged in any form
of General Solicitation in connection with the offer or sale of the Securities
hereby.





6







--------------------------------------------------------------------------------




(p)

No Undisclosed Liabilities. Except as disclosed on Schedule 5(p), the Company
has no liabilities or obligations which are material, individually or in the
aggregate, except (i) to the extent disclosed in the Reports or the Other
Written Information or (ii) incurred in the ordinary course of the Company
businesses since April 1, 2013 and which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.




(q)

Dilution. The Company’s executive officers and directors understand the nature
of the Securities being sold hereby and recognize that the issuance of the
Securities will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company. The
Company’s Board of Directors has concluded, in its good faith business judgment
that the issuance of the Securities is in the best interests of the Company.




(r)

No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers presently
employed by the Company, or to the knowledge of the Company previously employed
by the Company, including but not limited to disputes or conflicts over payment
owed to such accountants and lawyers, nor have there been any such disagreements
during the two years prior to the Closing Date.




(s)

Investment Company. Neither the Company nor any Affiliate of the Company is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.




(t)

Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




(u)

Reporting Company/Shell Company. The Company is a publicly-held company that
files periodic and other reports pursuant to Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the provisions of
the 1934 Act, the Company has timely filed all reports required to be filed
thereunder with the Commission during the preceding twelve months. As of the
Closing Date, the Company is not and except as set forth on Schedule 5(u) was
not a “shell company” nor a “former shell company” as those terms are employed
in Rule 144 promulgated by the Commission pursuant to the 1933 Act, as such Rule
may be amended or interpreted from time to time (“Rule 144”).




(v)

Listing. The Common Stock is quoted on the OTC Bulletin Board (“OTCBB”) under
the symbol MEDL. The Company has not received any written notice that the Common
Stock is not eligible nor will become ineligible for quotation on the OTCBB nor
that the Common Stock does not meet all requirements for the continuation of
such quotation and the Company satisfies all the requirements on issuers for the
continued quotation of its Common Stock on the OTCBB.




(w)

DTC Status. The Company’s transfer agent (the “Transfer Agent”) is a participant
in and the Common Stock is eligible for transfer pursuant to the Depository
Trust Company Automated Securities Transfer Program. The name, address,
telephone number, fax number, contact person and email address of the Transfer
Agent is set forth on Schedule 5(w) hereto.




(x)

Intellectual Property.  The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as necessary or required for use in
connection with its business (collectively, the “Intellectual Property” and the
rights to use the Intellectual Property, the “Intellectual Property Rights”).
 The Company has not received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  The Company has not received a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their material Intellectual
Property.





7







--------------------------------------------------------------------------------




(y)

Anti-Takeover Provisions.  The Company and its Board of Directors will have
taken as of the Closing Date all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its jurisdiction of incorporation that
are or could become applicable to the Subscriber as a result of the Subscriber
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Subscriber’ ownership of the
Securities.




(z)

Title to Assets.  The Company has good and marketable title to all of its real
and personal property reflected in the Reports, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except for
those that, individually or in the aggregate, do not cause and are not
reasonably likely to cause a Material Adverse Effect. All leases of the Company
are valid and subsisting and in full force and effect.




(aa)

Compliance with Law. The business of the Company has been and is presently being
conducted in accordance with all applicable federal, state, local and foreign
governmental laws, rules, regulations and ordinances, except for such
noncompliance that, individually or in the aggregate, would not cause a Material
Adverse Effect. The Company has all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.




(bb)

Taxes. The Company has accurately prepared and filed all federal, state, foreign
and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company for all current taxes and other charges to
which the Company is subject and that are not currently due and payable. None of
the federal income tax returns of the Company have been audited by the Internal
Revenue Service (the “IRS”). The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any completed tax period, nor of any basis for any such assessment, adjustment
or contingency.




(cc)

Books and Record Internal Accounting Controls. The books and records of the
Company accurately reflect in all material respects the information relating to
the business of the Company, the location and collection of their assets, and
the nature of all transactions giving rise to the obligations or accounts
receivable of the Company. The Company maintains a system of internal accounting
controls sufficient, in the judgment of the Company, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company is made known to the certifying officers by others
within those entities.




(dd)

Material Agreements. The Company is not a party to any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, a copy of
which would be required to be filed with the Commission as an exhibit to a
registration statement on Form S-1 (collectively, “Material Agreements”) if the
Company was registering securities under the 1933 Act that has not been filed
with the Commission. The Company has in all material respects performed all the
obligations required to be performed by them to date under the foregoing
agreements, has received no notice of default and is not in default under any
Material Agreement now in effect, the result of which could cause a Material
Adverse Effect. No written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement of the Company limits or shall limit the payment
of dividends on the Common Stock.




(ee)

Transactions with Affiliates. Except as set forth in the Reports, there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (i) the Company on the
one hand, and (ii) on the other hand, any officer or director of the Company or
any Affiliate.





8







--------------------------------------------------------------------------------




(ff)

Sarbanes-Oxley Act. The Company is in material compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder that are effective, and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act and the rules
and regulations promulgated thereunder upon the effectiveness of such
provisions.




(gg)

Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
in the businesses in which the Company is engaged. To the Company’s knowledge,
such insurance contracts and policies are valid and in full force and effect.
 The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.




(hh)

Off-Balance Sheet Arrangements. There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is not disclosed in its financial statements that should be
disclosed in accordance with GAAP and that would be reasonably likely to have a
Material Adverse Effect.




(ii)

Material Non-Public Information. Except with respect to the transactions
contemplated hereby that will be publicly disclosed, the Company has not
provided Subscriber or its agents or counsel with any information that the
Company believes constitutes material non-public information.




(jj)

Environmental Compliance. The Company has obtained all approvals, authorization,
certificates, consents, licenses, orders and permits or other similar
authorizations of all governmental authorities, or from any other person, that
are required under any Environmental Laws and used in its business or in the
business of any of its Subsidiaries, unless the failure to possess such
approvals, authorizations, certificates, consents, licenses, orders or permits,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment, including, without limitation,
all requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.




(kk)

Company Predecessor and Subsidiaries.  The Company makes each of the
representations contained in Sections 5(a), (b), (d), (f), (h), (i), (j), (l),
(m), (p), (r), (t), (x), (z), (aa), (bb), (cc), (dd), (ee), (ff), (gg), (hh) and
(jj) of this Agreement, as same relate or could be applicable to each
Subsidiary.  All representations made by or relating to the Company of a
historical or prospective nature and all covenants and undertakings described in
Section 8 shall relate, apply and refer to the Company and Subsidiaries and
their predecessors and successors.




(ll)

Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber in
writing prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.




(mm)

Survival. The foregoing representations and warranties shall survive the Closing
Date.





9







--------------------------------------------------------------------------------




6.

Regulation D Offering. The offer and issuance of the Securities to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. The Company will
provide, at the Company’s expense, to the Subscribers, such other legal
opinions, if any, as are reasonably necessary and customary for the issuance and
resale of the Common Stock under Rule 144.




7.

Purchase Price Reset.  From the date of this Agreement until the Subscriber and
its permitted assigns no longer holds any Securities, in the event that the
Company issues or sells any shares of Common Stock or any Common Stock
Equivalent (calculated on an as converted, as exercised basis) pursuant to which
shares of Common Stock may be acquired at a price less than the Per Share
Purchase Price (a “Share Dilutive Issuance”), except for Exempt Issuances, then
the Company shall promptly issue additional shares of Common Stock to the
Subscriber who held outstanding Shares on the date of such Share Dilutive
Issuance, for no additional consideration, in an amount sufficient that (a) the
aggregate Subscription Amount paid at the Closing, for such outstanding Shares
held by Subscriber on the date of such Share Dilutive Issuance, when divided by
(x) the sum of (i) the total number of outstanding Shares held by the Subscriber
on the date of such Share Dilutive Issuance, (ii) any other shares of Common
Stock then or theretofore issued in respect of such outstanding Shares (by stock
split, stock dividend or otherwise) that resulted in an adjustment to the Per
Share Purchase Price, and (iii) all Additional Shares issued with respect to
such outstanding Shares held by the Subscriber on the date of such Share
Dilutive Issuance that were issued as a result of Share Dilutive Issuances that
occurred prior to such Share Dilutive Issuance, will equal the price per share
of Common Stock in such Share Dilutive Issuance, (each such adjustment, a “Share
Dilution Adjustment”, and such shares, the “Additional Shares”).   The
Additional Shares to be issued in a Share Dilution Adjustment shall be issued by
the Company to the Subscriber who held outstanding Shares on the date of the
applicable Share Dilutive Issuance (in proportion to the number of such Shares
held by Subscriber on the date of such Share Dilutive Issuance).  Such Share
Dilution Adjustment shall be made successively whenever such an issuance is
made. Such Additional Shares must be delivered to the applicable Subscriber not
later than the date the Share Dilutive Issuance occurs.  The holder of
outstanding Additional Shares is granted the same rights and benefits as a
holder of outstanding Shares pursuant to the Transaction Documents, except that
such rights and benefits shall not apply to a holder of outstanding Additional
Shares after such outstanding Additional Share has been irrevocably sold
pursuant to an effective registration statement under the Securities Act or
pursuant to Rule 144 without further restrictions or conditions to transfer
pursuant to Rule 144.  Common Stock Equivalents means any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock.  “Exempt Issuances” means (i) Company
securities issued or issuable upon a stock split, stock dividend, or any
subdivision of Company securities, (ii) Company securities issued or issuable as
full or partial consideration in connection with a strategic merger,
acquisition, exchange, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, (iii) the Company’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iv) the Company’s issuance of bona fide options to
purchase Common Stock to employees, directors, and consultants, pursuant to
plans that have been approved by a majority of the members of the board of
directors of the Company or are in existence as such plans are constituted on
the date of this Agreement, and (v) securities issued or issuable upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of the Closing Date.




8.

Covenants.




(a)

Transfer Restrictions.




i.

The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Subscriber or in connection with a pledge as contemplated
in Section 8(a)(ii), the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the 1933 Act.  As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights and obligations of a Subscriber under this Agreement.





10







--------------------------------------------------------------------------------




ii.

The Subscriber agrees to the imprinting, so long as is required by this Section
8(a), of a legend on any of the Securities in the following form:




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.




The Company acknowledges and agrees that a Subscriber may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
1933 Act and who agrees to be bound by the provisions of this Agreement and, if
required under the terms of such arrangement, Subscriber may transfer pledged or
secured Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Subscriber’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.




iii.

Certificates evidencing the Common Shares shall not contain any legend
(including the legend set forth in Section 8(a)(ii) hereof), (A) following any
sale of such Common Shares pursuant to Rule 144, or (B) if such Common Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Common Shares and without volume or manner-of-sale restrictions, or (C)
following any sale of such Common Shares, pursuant to the plan of distribution
in an effective registration statement (in compliance with any prospectus
delivery requirements), or (D) if such legend is not required under applicable
requirements of the 1933 Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) (the “Removal Date”).  The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Removal Date if required by the Transfer Agent to effect the
removal of the legend hereunder as permitted by applicable law then in effect.
 The Company agrees that following the Removal Date, it will, no later than five
(5) trading days following the delivery by a Subscriber to the Company or the
Transfer Agent of a certificate representing Common Shares, as the case may be,
issued with a restrictive legend, together with any reasonable certifications
requested by the Company, the Company’s counsel or the Transfer Agent (such
fifth (5th) trading day, the “Legend Removal Date”), deliver or cause to be
delivered to Subscriber a certificate representing such shares that is free from
all restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 8. Certificates for Securities subject to
legend removal hereunder shall be transmitted by the Transfer Agent to the
Subscriber by crediting the account of the Subscriber’s prime broker with the
Depository Trust Company System as directed by Subscriber if the Transfer Agent
is then a participant in such system and either (i) there is an effective
registration statement permitting the resale of such Securities by the
Subscriber (and the Subscriber provides the Company or the Company’s counsel
with any requested certifications with respect to future sales of such
Securities) or (ii) the shares are eligible for resale by the Subscriber without
volume limitations and may be sold without the requirement for the Company to be
in compliance with Rule 144(c)(1) of the 1933 Act.





11







--------------------------------------------------------------------------------




iv.

In addition to any other rights available to a Subscriber, if the Company fails
to deliver to a Subscriber unlegended Common Shares as required pursuant to this
Agreement and after the Legend Removal Date, Subscriber, or a broker on
Subscriber’s behalf, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Shares that Subscriber was entitled to receive from the Company (a
“Buy-In”), then the Company shall promptly pay in cash to Subscriber (in
addition to any remedies available to or elected by Subscriber) the amount by
which (A) Subscriber’s total (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate purchase price of
the Common Shares delivered to the Company for reissuance as unlegended shares
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to Common Shares
delivered to the Company for reissuance as unlegended shares having an aggregate
purchase price of $10,000, the Company shall be required to pay the Subscriber
$1,000, plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In. For
purposes of this Agreement, the “purchase price” of a Common Share shall be  the
Per Share Purchase Price then in effect after any adjustment pursuant to Section
7, above.




v.

In addition to Subscriber’s other available remedies, the Company shall pay to
Subscriber, in cash, as partial liquidated damages and not as a penalty, for
each $1,000 of Common Shares (based on the purchase price of such Common Shares)
delivered for removal of the restrictive legend and subject to Section
8(a)(iii), $10 per trading day (increasing to $20 per trading day five (5)
trading days after such damages have begun to accrue) for each trading day after
the fifth (5th) trading day following the Legend Removal Date until such
certificate is delivered without a legend. Nothing herein shall limit
Subscriber’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and Subscriber shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.




(b)

Furnishing of Information; Public Information.




i.

Until the earlier of the time that (A) Subscriber no longer owns any Securities,
or (B) five (5) years after the Closing Date (such earliest occurrence, the “End
Date”), the Company covenants to file all periodic reports with the Commission
pursuant to Section 15(d) of the 1934 Act or alternatively, if registered under
Section 12(b) or 12(g) of the 1934 Act, maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the 1934 Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the 1934 Act even if the Company is not then subject to the reporting
requirements of the 1934 Act.  




ii.

At any time during the period commencing from the date that is 6 months after
the date hereof and ending on the earlier of (A) 36 months after the Closing
Date or (B) the End Date, if the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to Subscriber’s other available
remedies, the Company shall pay to a Subscriber, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to one percent (1.0%) of
the pro-rata portion of Subscriber’s Purchase Price of unsold Shares on the day
of a Public Information Failure and on every thirtieth (30th) day (prorated for
periods totaling less than thirty days) thereafter until the earlier of (A) the
date such Public Information Failure is cured and (B) such time that such public
information is no longer required for the Subscriber to transfer the Common
Shares pursuant to Rule 144.  The payments to which a Subscriber shall be
entitled pursuant to this Section 8(b)(ii) are referred to herein as “Public
Information Failure Payments”.  Public Information Failure Payments shall be
paid on the earlier of (Y) the last day of the calendar month during which such
Public Information Failure Payments are incurred, and (Z) the third (3rd)
business day after the event or failure giving rise to the Public Information
Failure Payments is cured.  Nothing herein shall limit Subscriber’s right to
pursue actual damages for the Public Information Failure, and Subscriber shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. Notwithstanding anything herein to the contrary, the maximum
payment hereunder shall not exceed twelve (12%) percent of Subscriber’s Purchase
Price.





12







--------------------------------------------------------------------------------




(c)

Stop Orders.  From the date of this Agreement until the End Date, the Company
will (i) provide notice to the Subscriber within twenty-four hours after it
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose and (ii) will not issue any stop transfer order or other order impeding
the sale, resale or delivery of any of the Securities, except as may be required
by any applicable federal or state securities laws and if notice of such
instruction is contemporaneously provided to the Subscriber.




(d)

Listing/Quotation.  The Company shall promptly secure the quotation or listing
of the Common Shares upon each national securities exchange, or automated
quotation system upon which the Common Stock is quoted or listed (subject to
official notice of issuance).  From the date of this Agreement until the End
Date, the Company will maintain the quotation or listing of the Common Stock on
the NYSE AMEX, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global Select
Market, Bulletin Board, New York Stock Exchange, OTCBB, or the OTCQB (whichever
of the foregoing is at the time the principal trading exchange or market for the
Common Stock is referred to as the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable, and will provide the
Subscriber with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal Market.
As of the date of this Agreement and the Closing Date, the OTCBB is the
Principal Market.  




(e)

Market Regulations. If required, the Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscriber and promptly provide copies thereof to the
Subscriber.




(f)

Use of Proceeds.  The proceeds of the Offering will be employed by the Company
substantially for general working capital.  The Purchase Price may not and will
not be used for accrued and unpaid officer and director salaries, payment of
financing related debt, redemption of outstanding notes or equity instruments of
the Company nor non-trade obligations outstanding on the Closing Date.




(g)

DTC Program.  From the date of this Agreement until the End Date, the Company
will employ as the transfer agent for the Common Stock a participant in the
Depository Trust Company Automated Securities Transfer Program.




(h)

Books and Records.  From the date of this Agreement and until the End Date, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.





13







--------------------------------------------------------------------------------




(i)

Confidentiality/Public Announcement.  From the date of this Agreement and until
the End Date, the Company agrees that except in connection with a Form 8-K, Form
10-Q, Form 10-K or a registration statement or statements regarding the
Subscriber’ Securities or in correspondence with the Commission regarding same,
it will not disclose publicly or privately the identity of the Subscriber unless
expressly agreed to in writing by the Subscriber or only to the extent required
by law and then only upon not less than two (2) days prior notice to the
Subscriber unless such prior notice would violate any confidentiality
restrictions or practices of a government or regulatory agency or authority
under which such request was made, or such disclosure as is reasonably required
in connection with the responsibilities or obligations of Company with respect
to the Securities. Not later than four (4) business days after the Closing Date,
the Company will file a Form 8-K describing the Offering as required by the 1934
Act.  The Form 8-K will disclose the amount of Common Stock outstanding
immediately after Closing.  Upon  delivery by the Company to the Subscriber
after the Closing Date of any notice or information, in writing, electronically
or otherwise, and while a Common Share is held by Subscriber, unless the Company
has in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall within four (4) business days after any such
delivery publicly disclose such  material,  nonpublic  information on a Report
on Form 8-K. In the event that the Company believes that a notice or
communication to a Subscriber contains material, nonpublic information relating
to the Company or its Subsidiaries, except as required to be delivered in
connection with this Agreement, the Company shall so indicate to the Subscriber
prior to delivery of such notice or information. The Subscriber will be granted
two business days to notify the Company that Subscriber elects not to receive
such information. In the case that a Subscriber elects not to receive such
information, the Company will not deliver such information to Subscriber. In the
absence of any such Company indication, the Subscriber shall be allowed to
presume that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries.  




(j)

Non-Public Information.  The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Transaction Documents, which information the Company undertakes to
publicly disclose on the Form 8-K described in Section 8(i) above, neither it
nor any other Person acting on its behalf will at any time provide Subscriber or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Subscriber, its agent or
counsel shall have agreed in writing (including any email or other electronic
format) to accept such information as described in Section 8(i) above. The
Company understands and confirms that the Subscriber shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. The Company agrees that any information known to Subscriber not already
made public by the Company may be made public and disclosed by Subscriber.




(k)

Governmental Authorities.  From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets known to the Company.




(l)

Notices.  For so long as the Subscriber hold any Securities, the Company will
maintain a United States address and United States fax number for notice
purposes under the Transaction Documents.




(m)

D&O Insurance.  For so long as the Subscriber hold any Securities, the Company
will maintain directors and officers insurance for its Board of Directors.




(o)

Maximum Exercise of Rights.  In the event the exercise of the rights described
in Section 7 would or could result in the issuance of an amount of Common Stock
of the Company that would result in the Subscriber being the beneficial owner of
more than 4.99% of the Company outstanding Common Stock (“Maximum Ownership
Amount”), then the issuance of such additional shares of Common Stock to such
Subscriber will be deferred in whole or in part until such time as such
Subscriber is able to beneficially own such Common Stock without exceeding the
Maximum Ownership Amount and such Subscriber notifies the Company accordingly.





14







--------------------------------------------------------------------------------




9.

Covenants of the Company and the Subscriber Regarding Indemnification. Subject
to the provisions of this Section 9, the Company will indemnify and hold the
Subscriber and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls Subscriber (within the meaning of Section
15 of the 1933 Act and Section 20 of the 1934 Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Subscriber Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any Subscriber Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Subscriber
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of Subscriber Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of Subscriber Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Subscriber Party may have with any such stockholder
or any violations by Subscriber Party of state or federal securities laws or any
conduct by Subscriber Party which constitutes fraud, gross negligence, willful
misconduct or malfeasance).  If any action shall be brought against any
Subscriber Party in respect of which indemnity may be sought pursuant to this
Agreement, Subscriber Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing reasonably acceptable to the Subscriber Party.  Any Subscriber
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of Subscriber Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of Subscriber Party’s counsel, a material conflict on any
material issue between the position of the Company and the position of
Subscriber Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Subscriber Party under this Agreement (y) for
any settlement by a Subscriber Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Subscriber Party’s breach of any of the
representations, warranties, covenants or agreements made by Subscriber Party in
this Agreement or in the other Transaction Documents.  The indemnification
required by this Section 9 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred.  The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Subscriber Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.




10.

Intentionally left blank.




11.

Miscellaneous.




(a)

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (A) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (B) on the third (3rd) business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (1) if to the Company, to: MEDL Mobile Holdings, Inc.,
18475 Bandilier Circle, Fountain Valley, CA 92708, Attn: Andrew Maltin, Chief
Executive Officer, facsimile: (310) 943 3207, with a copy to: Sichenzia Ross
Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006, Attn: Harvey
J. Kesner, Esq., facsimile: (212) 930-9725, and (2) if to the Subscriber, to:
the addresses and fax numbers indicated on the signature pages hereto, with an
additional copy by fax only to: Grushko & Mittman, P.C., 515 Rockaway Avenue,
Valley Stream, New York 11581, facsimile: (212) 697-3575.





15







--------------------------------------------------------------------------------




(b)

Entire Agreement; Assignment. This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. All exhibits and schedules attached hereto or referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Neither the Company nor the Subscriber has relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Subscriber (other than by merger). Subscriber may
assign any or all of its rights under this Agreement to any Person to whom
Subscriber assigns or transfers any Securities, provided that the Company is
provided prompt written notice of such assignment and, unless such assignment or
transfer occurs after the legend set forth in Section 8(a)(ii) has been or may
be removed or in connection with which the Securities will be issued or reissued
without such legend, such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions of the Transaction Documents
that apply to the “Subscriber.”




(c)

Amendments; Waivers. Except as otherwise set forth herein, no provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, by the Company and the Subscriber. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.




(d)

Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by electronic transmission.




(e)

Law Governing this Agreement; Consent to Jurisdiction. This Agreement and the
other Transaction Documents shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought concerning the transactions contemplated by this
Agreement and the other Transaction Documents shall brought in the state courts
or federal courts located in New York County, New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted in compliance with this Section 12(e) and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The parties executing this Agreement agree, with respect to the
Transaction Documents, to submit to the in personam jurisdiction of such courts
and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs.




(f)

Specific Enforcement. The Company and the Subscriber acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.




(g)

Calendar Days.  All references to “days” in the Transaction Documents shall mean
calendar days unless otherwise stated. The terms “business days” and “trading
days” shall mean days that the New York Stock Exchange is open for trading for
three or more hours. Time periods shall be determined as if the relevant action,
calculation or time period were occurring in New York City. Any deadline that
falls on a non-business day in any of the Transaction Documents shall be
automatically extended to the next business day and interest, if any, shall be
calculated and payable through such extended period.




(h)

Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.




(i)

Severability.  In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.





16







--------------------------------------------------------------------------------




(j)

Successor Laws.  References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to such laws, rules,
regulations and forms. A successor rule to Rule 144(b)(1)(i) shall include any
rule effective after the Closing Date that would be available to a non-Affiliate
of the Company for the sale of Common Stock not subject to volume restrictions
and after a six month holding period.




(k)

Damages.  In the event a Subscriber is entitled to receive any liquidated or
other damages pursuant to the Transactions Documents, the Subscriber may elect
to receive the greater of actual damages or such liquidated damages. In the
event a Subscriber is granted rights under different sections of the Transaction
Documents relating to the same subject matter or which may be exercised
contemporaneously, or pursuant to which damages or remedies are different,
Subscriber is granted the right in Subscriber’s absolute discretion to proceed
under such section as Subscriber elects.




(l)

Equitable Adjustment.  Trading volume amounts, Per Share Purchase Prices,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.




(m)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.  The Subscriber shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
12(o) that may be due in connection with the transactions contemplated by the
Transaction Documents other than as a result of an agreement or other
arrangement entered into by a Subscriber with a third party broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to Subscriber’s activities in connection with the
transactions contemplated by the Transaction Documents.







[Signature Pages Follow]





17







--------------------------------------------------------------------------------




COMPANY SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




MEDL MOBILE HOLDINGS, INC.







By: __________________________________________

      Name: Andrew Maltin

      Title: Chief Executive Officer








18







--------------------------------------------------------------------------------







SUBSCRIBER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT




Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned together with the
completed Investor Questionnaire, whereupon this Agreement shall become a
binding agreement between us. Your signature below also constitutes your
signature to the Investor Questionnaire you have delivered to the Company as of
the date indicated below.





Name of Subscriber: ________ ALPHA CAPITAL ANSTALT___________________________




Signature of Authorized Signatory of Subscriber:
_____________________________________________

Name of Authorized Signatory:
___________________________________________________________

Title of Authorized Signatory:
____________________________________________________________




Subscriber Address for
Notices:___________________________________________________________________




_________________________________________________________________




_________________________________________________________________




Facsimile: ________________________________________________________




Subscriber’s Social Security Number or
Tax Identification Number (as applicable):
__________________________________________________________




Purchase Price:

$550,000.00_____________________________________________________




Common Shares to be purchased:

2,000,000______________________________________________




















--------------------------------------------------------------------------------







LIST OF SCHEDULES AND EXHIBITS

 

 

 

 

 

SCHEDULES

    

 

 

Schedule 5(a)

 

Subsidiaries

 

 

 

 

 

Schedule 5(d)

    

Capitalization

    

 

 

 

 

Schedule 5(p)

 

No Undisclosed Liabilities

 

 

 

Schedule 5(u)

Reporting Company/Shell Company

 

 

 

 

Schedule 5(w)

    

Transfer Agent

    

 

 

 

 

 

EXHIBITS

    

 

 

Exhibit A

 

Form of Legal Opinion

    

 

 

Exhibit B

Form of Investor Questionnaire

 

 

 

    

 

 

 

    

 

    

 

 

 

















--------------------------------------------------------------------------------

SCHEDULE 5(a)




SUBSIDIARIES







MELD Mobile, Inc. and Inedible Software LLC are 100% owned Subsidiaries of the
Company.  The Company owns all the equity of those two Subsidiaries.




The Company owns 76.279% of the common stock of Hang With, Inc. Hang With, Inc.
does not have any preferred shares issued or outstanding.




The Company was previously named Resume in Minutes, Inc.

















21







--------------------------------------------------------------------------------







SCHEDULE 5(d)

CAPITALIZATION OF COMPANY AND SUBSIDIARIES




Immediately prior to the Closing (and not giving effect to the sale of the
Securities), (A) the Company has authorized 500,000,000 shares of common stock,
par value $0.001 per share (the “Common Stock”) of which 45,562,166 shares of
Common Stock are outstanding; (B) the Company has authorized 10,000,000 shares
of preferred stock, par value $0.001 per share, none of which are outstanding,
and (C) the Company has reserved 10,000,000 shares of Common Stock for future
issuance under the Company’s 2011 Equity Incentive Plan, of which 3,944,393 are
available for issuance.




Immediately prior to the Closing, (A) the Company’s subsidiary, Hang With, Inc.
(“HW”), has authorized 75,000,000 shares of common stock, par value $0.001 per
share (the “HW Stock”) of which 13,109,835 shares of HW Stock are outstanding;
(B) HW does not have any preferred shares authorized, issued or outstanding, and
(C) the HW has reserved 3,000,000 shares of HW Stock for future issuance under
the 2013 HW Equity Compensation Plan, of which 1,240,000 are available for
issuance.























--------------------------------------------------------------------------------




SCHEDULE 5(p)

UNDISCLOSED LIABILITIES




On April 22, 2013, a lawsuit was filed against us by an entity claiming we owe
them a reimbursement of the $32,000 they paid us to develop a customized mobile
application, plus interest and attorney fees.  We contend that the services in
question were performed, and accordingly, no reimbursement is due.   We intend
to defend this case vigorously.




On June 27, 2013, a lawsuit was filed against us by an entity claiming we owe
them $37,000 for advertising services, plus interest and attorney fees.  We
contend that the services in question were not performed, and accordingly, no
payment is due.   We intend to defend this case vigorously.

















--------------------------------------------------------------------------------

SCHEDULE 5(u)

REPORTING COMPANY/SHELL COMPANY







Prior to the consummation of the share exchange as reported in the Company’s
Current Report on Form 8-K filed with the SEC on June 30, 2011, the Company was
a shell corporation as that term is defined in Rule 405 of the Securities Act of
1933, as amended and Rule 12b-2 of the Securities and Exchange Act of 1934, as
amended.














--------------------------------------------------------------------------------







SCHEDULE 5(w)

TRANSFER AGENT







Island Stock Transfer

15500 Roosevelt Boulevard, Suite 301

Clearwater, Fl. 33760

Tel. No: 727 289 0010

Fax: 727 289 0069

Contact: Olessia Kritskaia

















--------------------------------------------------------------------------------




EXHIBIT B




FORM OF INVESTOR QUESTIONNAIRE




 To:

MEDL Mobile Holdings, Inc. (the “Company”)

18475 Bandilier Circle

Fountain Valley, CA 92708




The information in this Accredited Investor Questionnaire (this “Questionnaire”)
is being furnished to allow the Company to confirm that the undersigned is an
“accredited investor,” as defined in Rule 501(a) of the Securities Act of 1933,
as amended (the “Securities Act”).




By signing the Securities Purchase Agreement to which this Questionnaire is
attached, you will be authorizing the Company to provide a completed copy of
this Questionnaire to such parties as the Company deems appropriate in order to
ensure that the offer and sale of the Company’s securities will not result in a
violation of the Securities Act or the securities laws of any state and that you
otherwise satisfy the suitability standards applicable to purchasers of the
Securities. All potential investors must answer all questions and complete this
Questionnaire in full.




I.

The undersigned hereby represents that he, she or it is (please initial each
category applicable to you in the space provided):




_____

(1)

A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;




_____

(2)

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended;




_____

(3)

An insurance company as defined in Section 2(13) of the Securities Act;




_____

(4)

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;




_____

(5)

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;




_____

(6)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;




_____

(7)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;




_____

(8)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;




_____

(9)

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000;




_____

(10)

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;











--------------------------------------------------------------------------------




_____

(11)

A natural person whose individual net worth (total assets minus total
liabilities), or joint net worth with that person’s spouse, at the time of his
purchase exceeds $1,000,000, excluding the value of the primary residence of
such person;




_____

(12)

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;




_____

(13)

An executive officer or director of the Company;




_____

(14)

An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
below the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.




II.

Exceptions to the representations and warranties made in Section 4(e) of the
Securities Purchase Agreement (if no exceptions, write “none” – if left blank,
the response will be deemed to be “none”):




_________________________________________________________________________________________________________________________________________________________________________







Name of Subscriber:
__________________________________________________________________




Address:
____________________________________________________________________________




___________________________________________________________________________________




Fax No.: __________________________________







___________________________________________

(Signature)




Date:__________________












